Citation Nr: 0429318	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-00 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee, status-post 
medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from June 1973 to 
July 1993.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from August 1996 and September 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The August 1996 decision denied 
the veteran's claim for a compensable rating for the 
degenerative joint disease of his right knee, status-post 
medial meniscectomy.  In September 1998, as reflected in the 
rating decision and supplemental statement of the case (SSOC) 
issued that month, the RO increased the rating for his right 
knee disability to 10 percent, retroactively effective from 
July 1996.  He since has continued to appeal for an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he indicates otherwise).

This case was previously before the Board in May 2003, at 
which time the Board remanded the case to the RO for further 
development and consideration, including compliance with the 
Veterans Claims Assistance Act (VCAA).  The case since has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's degenerative joint disease of the right 
knee, status-post medial meniscectomy, is manifested by 
complaints of pain and slight limitation of motion, but there 
is no associated impairment of the tibia and fibula, or 
recurrent subluxation or lateral instability, or dislocated 
semilunar cartilage, or ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for degenerative joint disease of the right knee, status-post 
medial meniscectomy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260-5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the VCAA was 
signed into law.  The VCAA potentially applies to all claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 1996 and 
September 1998 rating decisions appealed, the November 1997 
statement of the case, and the September 1998, February 2003, 
and June 2004 supplemental statements of the case, as well as 
the January 2004 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the January 2004 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
provided with several VA examinations.  Also, he was provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's January 
2004 VCAA letter.  However, there is no indication that other 
evidence, specifically pertaining to his claim for an 
increased rating for degenerative joint disease of the right 
knee, status-post medial meniscectomy, needs to be obtained.  
So the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).
Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini II at 121.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a January 2004 letter.  That letter 
was sent after the initial adjudication of his claim in 
August 1996.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122 .  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But this already has 
occurred in this particular instance.  Bear in mind the Board 
already remanded this case to the RO in May 2003 specifically 
to comply with the VCAA.  And since the VCAA notice that the 
RO sent in January 2004 in response was before the issuance 
of the June 2004 supplemental statement of the case and 
before the appeal was recertified to the Board for 
adjudication, the veteran already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the January 2004 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of January 2004, the veteran 
was informed that he had up to one year to submit evidence.  
It has not quite been one year since that letter but, as 
indicated, additional medical evidence has been obtained in 
response to the Board's May 2003 remand and the veteran was 
afforded another VA examination.  Regardless, though, on 
December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 38 
U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Nevertheless, where, as here, the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).



Historically, the veteran was granted service connection for 
a right knee disorder in an August 1994 rating decision.  A 
noncompensable (i.e., 0 percent) rating initially was 
assigned, retroactively effective from August 1993.  He 
nonetheless received a combined 10 percent rating for his 
right knee disorder and other noncompensable service-
connected disorders under the provisions of 
38 C.F.R. § 3.324.

In July 1996, the veteran received a VA examination, which 
was considered a claim for an increased disability evaluation 
for his right knee disorder.  An August 1996 rating decision 
denied his claim for a higher rating.  Following additional 
development, the RO issued another rating decision and SSOC 
in September 1998, wherein the RO increased the rating to 10 
percent for his right knee disorder, retroactively effective 
from July 1996.  And, as mentioned, he wants an even 
higher rating.  See AB v. Brown, 6 Vet. App. at 39.

The veteran was first afforded a VA examination in connection 
with his claim for an increased disability evaluation in July 
1996.  According to the report, the veteran complained of 
chronic "toothache-like" right knee pain, which prevented 
him from doing certain activities.  Upon examination, there 
was mild crepitation on manipulation of the right knee.  
Range of motion was from 0 degrees extension to 140 degrees 
flexion.  An x-ray of the right knee showed that there was 
mild spurring at the medial tibial plateau and posterior 
portion of the patella, with mild medial joint space 
narrowing.  The radiologist provided a diagnosis of 
osteoarthritic changes.  The VA examiner diagnosed the 
veteran with mild degenerative joint disease (i.e., 
arthritis) of the right knee.

A March 1997 VA treatment note indicates the veteran 
complained of right knee pain.  Upon examination, the veteran 
had tenderness of the medial patella and joint line, without 
effusion or instability.  McMurray's and Lachman's tests were 
negative.  The diagnosis was degenerative joint disease of 
the right knee.

In June 1997, the veteran underwent a right knee arthroscopy 
with a partial medial meniscectomy and removal of a loose 
body.  According to the operative report, the veteran 
complained of medial joint line tenderness and right knee 
pain, and reported that conservative treatment failed to 
relieve his discomfort.  X-rays had shown mild medial 
compartment narrowing with some mild degenerative changes and 
an MRI revealed a degenerative medial meniscus tear.  
Following his surgery, the diagnosis was degenerative medial 
meniscus tear of the right knee; medial compartment 
chondromalacia of the right knee; loose body of the right 
knee; and chronic anterior cruciate ligament insufficiency, 
with healing of the anterior cruciate ligament down to the 
posterior cruciate ligament, of the right knee.

The veteran was afforded another VA examination in May 1998.  
According to that examination report, the veteran reported 
that he underwent a right knee arthroscopy in June 1997, but 
that he still had diffuse pain and swelling, particularly 
after prolonged standing, fast rotation, and increased 
activity.  He also complained of constant soreness and 
stiffness, as well as easy fatigability, due to an inability 
to do vigorous activity and decreased endurance.  He denied 
locking sensation, heat, redness, dislocation, or 
subluxation, but stated that he had difficulty squatting and 
kneeling.  He also denied having any flare-ups since his 
surgery and denied that he used a brace or assistive device 
for ambulation.  Physical examination of the right knee 
showed a well-healed incision scar, and was negative for 
joint effusion, swelling, or crepitation on passive range of 
motion.  Compression testing showed diffuse pain on the 
medial aspect of the patella, radiating to the immediate 
aspect of the knee joint.  Stress testing showed anterior 
cruciate ligament, posterior cruciate ligament, and medial 
and collateral ligaments were intact.  Range of motion of the 
right knee was extension to 0 degrees and flexion to 130 
degrees, without pain upon range of motion.  The diagnosis 
was degenerative joint disease of the right knee, status-post 
right knee medial meniscectomy and loose body removal.

A December 1997 VA medical record indicates that the veteran 
complained of right knee pain, particularly upon movement.  
The diagnosis was degenerative joint disease of the right 
knee.  

An undated VA radiology report indicates that there were 
moderate degenerative changes in the medial and 
patellofemoral compartments of the right knee and a small 
osteophyte in the superior-posterior patellar surface.  The 
diagnosis was moderate degenerative joint disease, unchanged 
since a January 1997 x-ray.

A June 1998 VA medical record showed that the veteran 
complained of moderate medial joint line tenderness.  Upon 
examination, range of motion was from 0 to 130 degrees, 
without effusion.  McMurray's and Lachman's tests were 
negative.  The assessment was mild medial joint arthritis.

December 1998 and March 1999 VA treatment notes indicate that 
the veteran had a history of arthritis of the right knee and 
that he complained of right knee pain.  Examination was 
negative for active signs of arthritis.  The impression was 
degenerative joint disease.

The veteran was afforded another VA examination in April 
2002.  The report from that examination indicates that the 
veteran complained of progressive right knee pain since his 
June 1997 surgery.  He reported that the pain was over the 
anterior and medial aspect of the right knee, with stiffness 
upon rising.  He also complained of intermittent swelling in 
the posterior aspect of the knee, fatigability of the 
muscles, and a lack of endurance.  He also reported that he 
had difficulty with prolonged standing and cold, damp 
weather.  He denied experiencing episodes of dislocation or 
evidence of inflammatory arthritis, but reported difficulty 
ascending and descending stairs.  He related that he was 
given a medial unloading brace, but had difficulty wearing it 
due to its bulk.  He also related that he could perform 
activities of daily living independently and that he had not 
missed any time from work as a nurse due to his right knee.  
Physical examination showed that the veteran ambulated with a 
mildly antalgic gait with decreased weight bearing in the 
right lower extremity.  There was no evidence of effusion.  
Range of motion was from 0 to 130 degrees.  The anterior 
cruciate ligament and posterior cruciate ligament were 
intact.  Medial and lateral collateral ligaments were intact.  
McMurray's test was negative.  He had crepitus upon patellar 
grind and moderate tenderness over the medial joint line.  
There was mild varus deformity of 5 degrees in the right 
lower extremity.  X-rays were reviewed, which showed moderate 
degenerative changes in the medial aspect and arthritis of 
the patellofemoral joint.  The diagnosis was degenerative 
joint disease of the right knee.

The veteran was most recently afforded a VA examination in 
May 2004.  The report of that examination states that the 
veteran complained of right knee pain, weakness, and 
stiffness, as well as intermittent instability.  He reported 
flare-ups 2 to 3 times per month, which last 2 days.  He also 
reported that he was "60-75 [percent] of his normal self" 
during a flare-up.  He related that a knee brace was 
prescribed for him, but that it seemed to make his symptoms 
worse, and that he did not use any other assistive devices.  
The VA examiner noted that there was no history of 
inflammatory arthritis and that the veteran worked as a 
nurse, but did not miss any work as a result of his knee.  
The veteran, however, related that he modified his activities 
at work to accommodate his knee symptoms.  He also reported 
that he could complete all of his activities of daily living, 
but that his walking was limited to 30 minutes.   He also 
stated that he only sought medical attention regarding his 
knee about twice in the previous year.  

Physical examination showed that the veteran walked with a 
very slight limp.  His right knee was negative for 
abnormality of color, deformity, swelling, or atrophy.  There 
was no heat upon palpation, but there was some crepitus and 
joint line pain.  Range of motion was from 0 degrees 
extension to 120 degrees flexion, with pain from 115 to 120 
degrees.  Upon repetitive flexion and extension, there was no 
weakness, fatigability, incoordination, or increase in pain, 
and his range of motion remained unchanged.  Stability 
testing of the medial and lateral collateral ligaments was 
normal, without instability.  Lachman's and anterior drawer 
tests showed that his anterior and posterior cruciate 
ligaments were also normal and stable.  There was also no 
evidence of ankylosis, subluxation, or instability.  There 
was also no evidence of locking, malunion, nonunion, or genu 
recurvatum.  There was slight range of motion and some pain, 
but no weakened movement, premature fatigability, or 
incoordination.  The assessment was degenerative joint 
disease of the right knee.  The VA examiner opined that the 
veteran's estimation of flare-ups was a reasonable subjective 
statement.



The veteran's right knee disorder is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under this code, traumatic arthritis, 
substantiated by x-ray findings, is to be evaluated under 
Diagnostic Code 5003 for degenerative arthritis - which, in 
turn, provides that such disability will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when 
x-ray evidence shows involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Ibid.  

Diagnostic Codes 5260 and 5261 determine limitation of motion 
of the knee.  According to Diagnostic Code 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees and a 10 percent rating is assigned when flexion 
is limited to 45 degrees.  A 20 percent rating is warranted 
for flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees and a 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation.  So a higher 
disability rating is not warranted.  38 C.F.R. § 4.7.

The objective clinical evidence of record does not show that 
he has flexion limited to 30 degrees or extension limited to 
15 degrees.  In fact, the medical evidence of record clearly 
indicates that he consistently has had full extension - 
meaning to 0 degrees, and that his flexion, even worse case 
scenario and fully acknowledging his pain, is still to at 
least 120 degrees.  VA considers "full" range of motion for 
the knees to be from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  So the veteran only has, at most, slight 
limitation of motion in his right knee - and, again, this is 
true even bearing in mind his pain.  And while flexion, as 
here, to 120 degrees is insufficient on its face to warrant 
even a noncompensable evaluation under the applicable 
Diagnostic Codes, 5260 and/or 5261, a 10 percent disability 
evaluation is nevertheless appropriate as Diagnostic Code 
5003 permits this minimum compensable rating where, as here, 
limitation of motion of a major joint, such as the knee, is 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
This, in effect, is to compensate the veteran for his pain 
and painful motion due to his arthritis - when, in 
actuality, he does not have sufficient limitation of motion 
to otherwise warrant a rating even at this minimum 
compensable level.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  See also VAOPGCPREC 9-
2004 (Sept. 17, 2004) (where joint motion is not limited, but 
there is objective evidence of pain on motion, only one 
compensable disability evaluation is warranted, under either 
Diagnostic Code 5260 or Diagnostic Code 5261; a compensable 
evaluation based solely on painful motion under both 
Diagnostic Codes would violate 38 C.F.R. § 4.14).  This is 
VA's 
anti-pyramiding regulation.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

The Board has also considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5256, 5257, 5258, and 
5262.  But the evidence indicates the veteran currently does 
not have ankylosis in his right knee, so Diagnostic Code 5256 
is inapplicable.  See also Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
knee joint in a fixed position, either favorable or 
unfavorable.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
where there is evidence of dislocated semilunar cartilage.  
However, there is no evidence of dislocation of the semilunar 
cartilage in this particular instance, as manifested by 
swelling or abnormal motion of the joint.  Moreover, the 
evidence does not show that the veteran has malunion of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

In addition, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Under Diagnostic Code 5257, a 20 percent disability 
evaluation is warranted for moderate knee impairment, with 
recurrent subluxation or lateral instability.  Here, though, 
there is no objective clinical evidence of instability or 
recurrent subluxation of the right knee; the McMurray's, 
Lachman's, and anterior drawer tests for this repeatedly have 
been normal.  So the veteran is not entitled to a separate 
rating under Code 5257.

In concluding that the veteran is not entitled to a rating 
higher than10 percent for his right knee disorder, the Board 
also has considered whether he is entitled to a higher rating 
on the basis of functional loss due to pain pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  He reports 
experiencing persistent pain, and this seems likely given 
that he has arthritis in this knee.  Nevertheless, as already 
mentioned, the fact that he already has a 10 percent rating 
- partly under Code 5003- is, itself, an acknowledgment 
that he experiences chronic/recurring pain.  But even with 
his pain, he has far greater range of motion in his right 
knee than is required for the next higher rating.  Also bear 
in mind that his symptoms, such as his pain, did not worsen 
and his range of motion did not decrease with repetitive 
movement on objective clinical examination.  And there also 
is no objective clinical indication that he has other 
symptoms, aside from this (e.g., premature or excess 
fatigability, weakness, incoordination, etc.), which 
otherwise result in any additional functional limitation in 
his right knee to a degree or extent that would support a 
rating higher than his current 10 percent.

In determining the veteran is not entitled to a rating higher 
than 10 percent, the Board has considered whether he deserves 
extra-schedular consideration.  The record on appeal, 
however, does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him or anyone 
else on his behalf that his right knee disorder has caused 
marked interference with his employment (meaning over and 
beyond that contemplated by his current 10 percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for 
degenerative joint disease of the right knee, status-post 
medial meniscectomy, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



